DETAILED ACTION
This office action response to the communication filed on07/10/2019. 
Claims 1-19 cancelled. 
Claims 20-36 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on August 19, 2020;	
July 10, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.
Response to Amendment
This is in response to the amendments filed on 24 February, 2021.  No Claims have been amended.  Claims 1-19 have been withdrawn from consideration.  Claims 20-36 are pending and have been considered below.

Response to Arguments
Applicant's arguments, see on page 2 of 3, filed 24 February, 2021, with respect to the rejection(s) of claim(s) 1-19 were cancelled originally, under 35 USC § 103 have 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (U.S. Patent Application Publication No. 2018/0199263), (“Huang”, hereinafter) having an earlier falling date of Jan. 06, 2017,  . 
As per Claim 20, Huang discloses a method of a user equipment (UE) for performing unified access control ([see, the UE determines the access category for the action, [0006], and provisional, [0004]), the method comprising: 
receiving system information including information for access control from a base station ([see, receiving system information that includes dynamic parameters are the ones that control the barring decision, [0034], and Fig. 5,  and provisional, [0031], and Fig. 2]);
when access attempt is triggered, instructing (or providing) access category information from an non-access stratum (NAS) layer of the UE to an access stratum (AS) layer ([see, wherein the receiving system information that includes dynamic parameters, determining dynamic parameters for the access category, [0030-0034], and Fig. 3-5,  and provisional, [0031], and Fig. 2, 8a]); 
checking whether access barring information for access category is included in the system information ([see, the UE makes a decision whether to allow or not allow the said action. This is here called a "barring decision, [0035], and Fig. 5, and provisional, [0031], and Fig. 2]); and 
controlling access barring check operation in the AS layer using the access barring parameter corresponding to the access barring index information ([see, wherein the NAS layer determines an access category (ACAT), e.g., ACAT #1, #2, . . . #X for the action, The AS layer makes the actual barring decision for the action based on access control parameters associated with the access category, [0030-0031], and Fig. 3]).
checking access barring index information associated to the access category. 
However, Hwang discloses checking access barring index information associated to the access category ([see, wherein the access class barring, the access barring index as access Class 0 up to Access class 15 that associated the access parameter disclosed, [0027, 0039-0040, 0125], and Fig. 7]).  
In view of the above, having the system of Huang and then given the well-established teaching of Hwang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Huang as taught by Hwang. The motivation for doing so would have been to provide certain access class results improved simultaneously access class barring that reducing flexibility for the operator (Hwang, ¶ [0027]).
As per Claims 21, 31, Huang further discloses wherein the information for access control includes the access barring index information associated with the access category and the access barring parameter information for each access barring index ([see, wherein the receiving system information that includes dynamic parameters, determining dynamic parameters for the access category, [0030-0034], and Fig. 3-5, and provisional, [0031], and Fig. 2, 8a]), and the information for access control is received through system information block (SIB) which is minimum system information ([see, receiving system information that includes dynamic parameters are the ones that control the barring decision, [0034], and Fig. 5,  and provisional, [0031], and Fig. 2]).
As per Claims 22, 32, Huang further discloses wherein the access category information is set for each access attempt type that is classified based on an application 
As per Claims 23, 33, Huang further discloses wherein the access barring parameter information is set in association with at least one of UE configuration information of the UE and the access category information ([see, wherein receiving system information that includes dynamic parameters are the ones that control the barring decision, determining dynamic parameters for the access category, [0030-0034], and Fig. 3-5, and provisional, [0031], and Fig. 2, 8a]).
As per Claims 24, 29, 34, Huang further discloses wherein the barring parameter information includes at least one of barring factor information, barring time information and barring bitmap information ([see, three different aspects of the barring decision includes barring time information, [0031, 0040], and Fig. 3-5, and provisional, [0035], and Fig. 6a]), and the barring parameter information is identified by being distinguished by the access barring index information ([see, [0030-0034, 0040], and Fig. 3-5, and provisional, [0031], and Fig. 2, 8a])
As per Claim 27, Huang discloses a method of a base station for performing unified access control, the method comprising: 
generating information for access control including access barring index information associated with an access category and access barring parameter information for each access barring index ([see, the set of access control parameters for 
access barring parameter… including the information for access control in system information and then transmitting the system information including the information for access control to a user equipment (UE) ([see, receiving system information that includes dynamic parameters are the ones that control the barring decision, [0034], and Fig. 5, and provisional, [0031], and Fig. 2]); and 
receiving access request information by the UE determined based on the system information ([see, transmission request that is subject to access control, [0030-0031, 0034], and Fig. 3-4,  and provisional, [0029-0031], and Fig. 2]). 
Huang doesn’t appear to explicitly disclose: checking access barring index information associated to the access category. 
However, Hwang discloses checking access barring index information associated to the access category ([see, wherein the access class barring, the access barring index as access Class 0 up to Access class 15 that associated the access parameter disclosed, [0027, 0039-0040, 0125], and Fig. 7]).  
In view of the above, having the system of Huang and then given the well-established teaching of Hwang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Huang as taught by Hwang. The motivation for doing so would have been to provide certain access class results improved simultaneously access class barring that reducing flexibility for the operator (Hwang, ¶ [0027]).
As per Claim 28, Huang discloses the method according to claim 27, and Huang further discloses wherein the UE checks access barring index information associated to the access category and transmits the access request information according to results of the performing of access barring check operation from an access stratum (AS) layer using the access barring parameter corresponding to the access barring index information ([see, AS layer makes the actual barring decision for the action based on access control parameters associated with the access category, [0030-0031], and Fig. 3, and provisional, [0024], and Fig. 8a]).
As per Claim 30, Huang discloses a user equipment (UE) performing unified access control ([see, the UE determines the access category for the action, [0006], and provisional, [0004]), the UE comprising: 

a receiver configured to receive system information including information for access control from a base station ([see, receiving system information that includes dynamic parameters are the ones that control the barring decision, [0034], and Fig. 5,  and provisional, [0031], and Fig. 2]); and 
a controller configured to, when access attempt is triggered, control access category information to be instructed from an non-access stratum (NAS) layer of the UE to an access stratum (AS) layer ([see, wherein the receiving system information that includes dynamic parameters, determining dynamic parameters for the access category, [0030-0034], and Fig. 3-5,  and provisional, [0031], and Fig. 2, 8a]),
check whether access barring (parameter) information for the access category is included in the system information ([see, the UE makes a decision whether to allow or 
control access barring check operation in the AS layer using the access barring parameter corresponding to the access barring index information ([see, wherein the NAS layer determines an access category (ACAT), e.g., ACAT #1, #2, . . . #X for the action, The AS layer makes the actual barring decision for the action based on access control parameters associated with the access category, [0030-0031], and Fig. 3]).
Huang doesn’t appear to explicitly disclose: check access barring index information associated to the access category. 
However, Hwang discloses check access barring index information associated to the access category ([see, wherein the access class barring, the access barring index as access Class 0 up to Access class 15 that associated the access parameter disclosed, [0027, 0039-0040, 0125], and Fig. 7]).  
In view of the above, having the system of Huang and then given the well-established teaching of Hwang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Huang as taught by Hwang. The motivation for doing so would have been to provide certain access class results improved simultaneously access class barring that reducing flexibility for the operator (Hwang, ¶ [0027]).

Claims 25-26 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Hwang, and further in view of LIBERG et al. (U.S. Patent Application Publication No. 2019/0364489), (“Liberg”, hereinafter).
As per Claims 25, 35, Huang doesn’t appear to explicitly disclose: wherein, when barring bitmap information according to UE configuration information is set a pre-set value, the controlling of the access barring check operation is performed such that access attempt of the access category indicated from the NAS layer is allowed. 
 However, Liberg discloses wherein, when barring bitmap information according to UE configuration information is set a pre-set value, the controlling of the access barring check operation is performed such that access attempt of the access category indicated from the NAS layer is allowed ([see, wherein the determining a resource based access barring bitmap, determine access class with the barred access classes to determine if the wireless terminal is barred from system access disclosed, [0099-0101], and Fig. 3-4]).  
In view of the above, having the system of Huang and then given the well-established teaching of Liberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Huang as taught by Liberg. The motivation for doing so would have been to provide determine access class with the barred access classes results improved radio access control including improved access barring techniques (Liberg, ¶ [0008]).
As per Claims 26, 36, Huang doesn’t appear to explicitly disclose: wherein the UE configuration information is set as at least one of access classes 11, 12, 13, 14 and 15.

In view of the above, having the system of Huang and then given the well-established teaching of Liberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Huang as taught by Liberg. The motivation for doing so would have been to provide determine access class with the barred access classes results improved radio access control including improved access barring techniques (Liberg, ¶ [0008]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU BELETE/
Examiner, Art Unit 2468
/PARTH PATEL/Primary Examiner, Art Unit 2468